Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
 	An examiner’s amendment to the record appears below to correct obvious typographical and/or grammatical errors. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	In claim 11, line 3, “formed in a body of a patient” is replaced with - - formed in the body of the patient - - [as already recited in claim 11, lines 1-2].

Reasons for Allowance
	Claims 1, 11-18, and 20-30 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Von-Dyck (US 6485476 B1).  
	As to claim 1, Von-Dyck teaches a waste collection apparatus for collecting waste from a body of a patient (Abstract), comprising: 	a connector 14’ (catheter 14’ Fig.36-38;Col.21,ll.35) having: a tubular portion (Col.21,ll.44-45; the tube 14’ defining a path for movement of waste (Fig.36-38;Col.4,ll.39-59); and 	a waste pouch 86 (pouch 86; Fig.7-8;Col.5,ll.34-37;Col.24,ll.32-Col.25,ll.5) that connects to the tube 14’ (where bag 86 connects to tube 14 Fig.8;Col.24,ll.46-48).

	As to independent claim 11, Von-Dyck discloses a waste collection system for collecting waste from the body of a patient (Abstract), the system comprising:  	a device for insertion into a stoma formed in the body of the body of the patient (Abstract) the device having a distal end to a proximal end Fig.38 spaced apart along the axial direction (ostomy port aligned axially within stoma into body of user with catheter/tube portion 14’ proximal 1st bolster/retention 916A and axial 2nd bolster/sealing 916B mechanisms Fig. 36-38;Col.21,ll.33 to Col.22,ll.25), the device comprising: 	 	a tube 14’ (catheter 14’ Fig.36-38;Col.21,ll.35) extending along the axial direction between the distal end and the proximal end, the tube 14’ defining a path for movement of waste (Fig.36-38;Col.4,ll.39-59); the distal end (adjacent 916A Fig.38) configured to be disposed within the body (Col.21,ll.44-47) and the proximal end (adjacent 212 Fig.38) configured to be disposed outside the body (Col.19,ll.52-57;Col.19,ll.26-27); and  		a collection apparatus for collecting waste moving through the device, (Abstract); the collection apparatus comprising: 			a waste pouch 86 (pouch 86; Fig.7-8;Col.5,ll.34-37;Col.24,ll.32-Col.25,ll.5) that connects to the tube 14’ (where bag 86 connects to tube 14 Fig.8;Col.24,ll.46-48).

   	However, as to independent claims 1 and 11, Von-Dyck does not teach or fairly suggest the combination of wherein: 	the collection apparatus comprising: a waste pouch having a flange portion and a connector portion integrally formed with each other and the pouch, such that the waste pouch and the connector are inseparable; 	wherein the tubular portion of the connector (integral with the pouch) is configured to be inserted into the proximal end of the tube of the device.  
  	
	As further presented on pages 8-9 of the 7/6/21 RCE Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Von-Dyck, and one of skill would have not been motivated to, provide the above combination, wherein Von-Dyck fails to teach or suggest that the waste pouch has both a flange and connector integrally formed with the pouch and wherein the connector of the pouch is configured to be inserted into the proximal end of the tube of the tube or tubular ostomy port portion, and where von-Dyck only teaches that the pouch and the tubular ostomy port portion are separate and connected by a separate tube between the pouch and the ostomy port. 

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781